Smith, J.
We hold that an alternative writ of mandamus should not be allowed in this case, for the reason that, by the advertisement made for bids, the right was reserved to the board “to reject any and all bids,” and that in fact it did reject the bid of the relator, and he has no right to the contract. If an advertisement was necessary, the statute, section 3988, gives the board such right to reject. If it is not required, it had the right to make such stipulations as it chose. In this the case differs from those decided in 19 O. S., 97, and 31 O. S., 415, in which the statutes under which the proceedings was had required the contract to be made with the lowest bidder. Writ refused.